DETAILED ACTION

This action is in response to the request for continued examination filed on 1/31/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of switching elements having a half-bridge and full bridge arrangement at the same time of claim 9, the electrical load of claim 11, the ground electrode station of claim 12, and the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 1, it’s not clear as to what is meant by the limitation “local” because a reference point is not mentioned.  Furthermore, it’s not clear as to how the control unit is autonomous because the operation of the control unit is dependent upon the power source, which supplies power to the control unit. 	Dependent claims 2-7, 9, and 11-26 inherit the deficiencies of independent claim 1 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 9, it’s not clear as to how the plurality of switching elements are connected in a half bridge arrangement and a full bridge arrangement at the same time.  	Further regarding claim 11, it’s not clear as to if the “an electrical load” is the same or different from the “an external load” of claim 1. 	Further regarding claim 26, it not clear as to what is meant by the limitation “each power supply apparatus in accordance with any of the output terminals of each power supply apparatus connected to a respective terminal of the electrical load”. It appears that some language may be missing from the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 states: “…the converter is configured to regulate the power supplied to the output terminal so as to maintain the voltage across the at least one energy storage device within a target range” which is mentioned in claim 1 lines 21-23. 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 6-7 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Handa et al. (US 2015/0280591). 	Regarding claim 1, as best understood, Handa et al. discloses (see fig. 1) a power supply apparatus for supplying power to an external electrical load (500 or different current consuming load, see paragraph 0087), the power supply apparatus comprising: a power transmission line or cable (connection line at the output of 400) through which an alternating or direct current may flow (output from 400 to connection line); a power supply module (100/150) including an input terminal (input to 10d at 13) connected to the power transmission line or cable so that the power supply module is connected in series with the power transmission line or cable (connection of 100 to the connection lines at the output from 400), the power supply module including a plurality of switching elements (Q1a/Q1b) and at least one energy storage device (150), the at least one energy storage device storing energy to provide a voltage thereacross (Vc across 150) and releasing energy (output from 150), the plurality of switching elements being arranged to permit switching of the at least one energy storage device into and out of circuit with the input terminal (operation of Q1a/Q1b changing the connection status of 150); a control unit (controller used in controlling the operation of Q1a/Q1b) programmed to control the plurality of switching elements to selectively switch the at least one energy storage device in circuit with the input terminal to direct a current flowing in the power transmission line or cable to flow through each energy storage device so as to store energy in the at least one energy storage device to form a power  bypass the at least one energy storage device (operation and connection of Q1a/Q1b to 150). 	Regarding claim 3, as best understood, Handa et al. discloses (see fig. 1) that the at least one energy storage device (150) storing energy to provide a DC voltage thereacross (Vc across 150), and the converter (200) is or includes a DC-DC converter (200 is a dc-dc converter), a single-phase inverter or a multi-phase inverter.an electrical assembly comprising: a power supply apparatus according to Claim 1 (see fig. 1), wherein an electrical load (500) is connected to the output terminal of the power supply apparatus (500 connected to output) to permit the power supply apparatus to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (US 2015/0280591). 	Regarding claim 12, as best understood, Handa et al. discloses (see fig. 1) the electrical load (500) is a power supply configured to power at least one component of a ground electrode station (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)). 	Therefore it would have been obvious to one having ordinary skill in the art at the Ex parte Masham, 2 USPQ2d 1647 (1987)). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Handa et al. to include the intended use features of powering a ground electrode station because it provides for an input transient control means, thus increasing operational efficiencies. 	Regarding claim 14, as best understood, Handa et al. discloses (see fig. 1) that the control unit (controller used in controlling the operation of Q1a/Q1b) of the power supply apparatus is configured to supply power to the electrical load (500) during a start-up of the further converter (there are no restrictions on supplying power to 500, therefore power is supplied to 500 during start-up).
Response to Arguments
Applicant's arguments filed on 12/2/2021 have been fully considered but they are not persuasive.Regarding the indication of allowable subject matter, the examiner did not indicate that claims 15-25 as allowable subject matter. In the final rejection (dated 10/1/2021), claims 15-26 were rejected under 35 U.S.C. 112 second paragraph. 	Regarding claim 1, the applicant argues that “The cited combination of references fails to teach or suggest each and every element of the Applicant’s independent claim 1, in particular and at least the element of, “a control unit programmed to control the plurality of switching elements to selectively switch the at least one energy storage device .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838